Matter of Endo (2022 NY Slip Op 00714)





Matter of Endo


2022 NY Slip Op 00714


Decided on February 3, 2022


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered:February 3, 2022

PM-23-22
[*1]In the Matter of Corey Marika Endo, an Attorney. (Attorney Registration No. 4406526.)

Calendar Date:January 24, 2022

Before:Garry, P.J., Lynch, Clark, Reynolds Fitzgerald and Colangelo, JJ. 

Corey Marika Endo, Seattle, Washington, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

Per Curiam.
Corey Marika Endo was admitted to practice by this Court in 2006 and lists a business address in Seattle, Washington with the Office of Court Administration. Endo now seeks leave to resign from the New York bar for nondisciplinary reasons (see Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]).[FN1] The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) advises that it does not oppose Endo's application.
Upon reading Endo's affidavit sworn to November 9, 2021 and filed November 15, 2021, and upon reading the January 18, 2022 correspondence in response by the Chief Attorney for AGC, and having determined that Endo is eligible to resign for nondisciplinary reasons, we grant her application and accept her resignation.
Garry, P.J., Lynch, Clark, Reynolds Fitzgerald and Colangelo, JJ., concur.
ORDERED that Corey Marika Endo's application for permission to resign is granted and her nondisciplinary resignation is accepted; and it is further
ORDERED that Corey Marika Endo's name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further
ORDERED that Corey Marika Endo is commanded to desist and refrain from the practice of law in any form in the State of New York, either as principal or as agent, clerk or employee of another; and Endo is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto, or to hold herself out in any way as an attorney and counselor-at-law in this State; and it is further
ORDERED that Corey Marika Endo shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to her.
Footnotes

Footnote 1: We note that, although Endo was previously suspended from the practice of law in New York in 2019 due to conduct prejudicial to the administration of justice arising from her failure to comply with the attorney registration requirements of Judiciary Law § 468-a and Rules of the Chief Administrator of the Courts (22 NYCRR) § 118.1 (Matter of Attorneys in Violation of Judiciary Law § 468-a, 172 AD3d 1706, 1721 [2019]), her subsequent reinstatement application was granted by this Court in June 2021 (Matter of Attorneys in Violation of Judiciary Law § 468-a [Endo], 195 AD3d 1366 [2021]).